UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6647



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


NATHANIEL BURRESS,

                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:04-cr-00031-FPS-JES-1; 5:05-cv-37-FPS-
JES)


Submitted:   September 23, 2008           Decided:   October 3, 2008


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Burress, Appellant Pro Se.    Randolph John Bernard,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathaniel Burress seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.               The order is

not   appealable    unless   a   circuit      justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner     satisfies      this   standard    by

demonstrating      that   reasonable       jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Burress has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED




                                       2